As filed with the Securities and Exchange Commission on July 27, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end:August 31 Date of reporting period: May 31, 2009 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND PORTFOLIO OF INVESTMENTS, 5/31/2009 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE LONG-TERM SECURITIES (93.88%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health: Series A % 8/15/2036 UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 3/1/2028 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 CONTRA COSTA WATER DISTRICT Water Revenue Bonds; Series E % 10/1/2012 CUCAMONGA COUNTY WATER DISTRICT Water Facilities and Refinancing, 2001 % 9/1/2016 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 1996 Series A % 8/1/2016 Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LA QUINTA REDEVELOPMENT AGENCY Redevelopment Project Area No.2; Series 1994 % 9/1/2009 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES CONVENTION & EXHIBIT CENTER AUTHORITY Lease Revenue Bonds; 1993 Series A % 8/15/2010 LOS ANGELES, COUNTY OF Certificates of Participation % 12/1/2010 LOS ANGELES COUNTY TRANSPORTATION COMMISSION Sales Tax Revenue Refunding Bonds, 1991; Series B % 7/1/2010 LOS ANGELES UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1997 Series A % 7/1/2014 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH CALIFORNIA Hoag Memorial Hospital Presbyterian; Series A % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINAUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT General Obligation Bonds; Series 2000 % 8/1/2022 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2012 Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA CLARA REDEVELOPMENT AGENCY Bayshore North Project, 1992 Tax Allocation Refunding Bonds % 7/1/2010 SANTA MARGARITA-DANA POINT AUTHORITY Improvement District; 1994 Series A % 8/1/2010 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT Installment Sale Revenue Bonds; Series 1992 % 8/1/2011 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA CALIFORNIA LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $102,954,755) VARIABLE RATE DEMAND NOTES* (8.44%) CALIFORNIA, STATE OF Economic Recovery Bonds; Series C-2 % 6/1/2009 Series A-2 % 6/1/2009 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No. 87-8 % 6/1/2009 Assessment District No. 93-14 % 6/1/2009 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series B-2 % 6/1/2009 Series C-2 % 6/1/2009 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Subordinate Lien Variable Rate Refunding Revenue Bonds, Series 2008A % 6/1/2009 Total Variable Rate Demand Notes (Cost $9,245,000) Total Investments (Cost $112,199,755) (a) (102.32%) Other Net Liabilities (-2.32%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $111,931,413.
